Citation Nr: 9909261	
Decision Date: 04/01/99    Archive Date: 04/19/99

DOCKET NO.  95-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from October 1942 to July 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In a January 1944, the RO denied service connection for a 
bilateral knee disorder; the veteran was notified of this 
denial in January 1944, but did not file a timely appeal.

2.  The evidence received since the RO's January 1944 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.

3.  There is no competent medical evidence that establishes a 
link between the veteran's current bilateral knee disorder 
and his military service. 


CONCLUSIONS OF LAW

1.  The January 1944 RO rating decision which denied service 
connection for a bilateral knee disorder is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936, to 
December 31, 1957.  

2.  The evidence received since the January 1944 RO decision 
denying service connection for a bilateral knee disorder is 
new and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of entitlement to service connection for  a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

In a January 1944 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
knee disorder.  The RO noted at the time that the veteran, 
who had entered active duty in October 1942, had been 
hospitalized for nineteen days in November 1942, prior to 
which he had not done any drill or calisthenics.  The RO 
noted further that the veteran had been hospitalized again in 
January  1943 for the same complaints and remained fifteen 
days following which he did clerical work in the library.  
The RO reported that the veteran was a frequent visitor in 
the dispensary and never received basic training until May 
1943.  The RO indicated that the veteran had been 
hospitalized from May 25, 1943 to June 10, 1943 and from June 
11, 1943 to discharge on July 19, 1943, noting that the 
records indicated simulated or exaggerated complaints of 
arthritic pain with a final diagnosis of hysteria.  The 
rating decision indicated that floating cartilage of the left 
knee was not incurred in or aggravated by service and that no 
pathology had been found in either knee on examination and 
not found on last VA examination in November 1943.  

As noted, evidence considered in the January 1944 decision 
included the veteran's service medical records as well as a 
November 1943 VA report of physical examination.  Service 
medical records include the veteran's February 1942 induction 
examination in which it was noted that the veteran had 
rheumatism of the spine - sciatica of the left leg.  Service 
medical records indicate that the veteran was inducted on 
October 7, 1942 and that he was assigned to kennel detail, 
and it was reported that although the veteran had no drill or 
calisthenics, he did considerable stooping and bending.  In 
November 1942, the veteran's low back pain and left knee pain 
had reportedly become so severe that he was admitted to the 
station hospital.  An X-ray of the left knee was reportedly 
negative.  He apparently was hospitalized for nineteen days, 
treated with rest and medication, and returned to duty.  

In January 1943, the veteran reportedly twisted his right 
knee while climbing on top of a kennel which caused pain that 
soon disappeared.  Later that same day, the veteran 
reportedly twisted the right knee while walking and tripping 
over the foot of another man.  He was again admitted to the 
station hospital for fifteen days and treated with rest and 
heat.  He was returned to full duty doing clerical work in 
the library.  Service medical records indicate that the 
veteran had a complete recovery of the right knee, but 
continued left knee pain.  Service medical records indicate 
further that the veteran made frequent trips to the 
dispensary and was finally informed that he would be court 
martialed if he returned.  

Basic training was finally received in May 1943.  However, 
subsequently in May 1943, the veteran was seen again with 
complaints of chronic problems with his low back and left 
knee which were not supported by physical findings.  The 
working diagnoses included osteochondritis dissecans of the 
left knee probably due to an old injury of the lateral 
semilunar cartilage, ruptured intervertebral disc, arthritis, 
polyarticular and malingering.  A May 1943 x-ray of the left 
knee revealed a small area of calcific density anterior to 
the joint which was diagnosed as osteo-chondritis dissecans.  

In June 1943, the veteran continued to complain and a 
notation was made that whether the afflictions were real or 
imagined, the veteran could be of no further use to the Army.  
He was transferred to Fitzsimmons General Hospital 
subsequently in June 1943 with a primary complaint of back 
pain.  The transfer diagnoses included floating cartilage, 
left knee, post-traumatic.  A report from Fitzsimmons 
indicates that the veteran dated the onset and cause of his 
present complaints to a fall in 1929 from the second story of 
a barn although he reportedly had no trouble until September 
1933 when he notice low back pain.  It was also reported that 
in June 1938, while working as an officer boy, the veteran 
noticed pain in his left knee.  He reportedly consulted 
several physicians, and was told that rest was indicated. He 
indicated that he was forced on several occasions to quit his 
job because of low back pain and left knee pain.  On 
examination at Fitzsimmons, it was reported that most of the 
veteran's symptoms were subjective in nature.  Physical 
examination of the left knee was entirely negative and x-ray 
of the left knee was negative.  However, examination by the 
psychiatric department yielded a diagnosis of severe 
psychoneurosis, conversion hysteria and it was determined 
that such had existed prior to induction.  He continued to be 
hospitalized until his July 1943 discharge.

The RO also considered a November 1943 VA report of 
examination of the veteran.  Following examination, the 
examiner concluded that there was no pathology found in 
either knee and he commented that the history apparently 
provided by the veteran suggested a loose cartilage in the 
right knee.  November 1943 x-rays revealed no evidence of 
pathology.  The veteran had reported to the examiner prior to 
the examination that he had injured the ligaments in the 
right knee by tripping and falling, and that in walking over 
rough ground, squatting, or getting up, the knee sometimes 
slipped out of place.  He also indicated on examination of 
the nervous system that he had pain in his legs and knees, 
and up and down his legs that he had had since 1933, and he 
again reported that he had torn ligaments in his right knee.  
Based on the foregoing, the RO denied the veteran's claim in 
January 1944, and he was provided notice of this 
determination by VA letter dated that same month.  However, 
the veteran did not subsequently appeal this determination.

In this regard, the law grants a period of 1 year from the 
date of the notice of the result of the initial determination 
for the filing of an application for review on appeal; 
otherwise, that decision becomes final and is not subject to 
revision in the absence of new and material evidence or clear 
and unmistakable error.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 1008 
and 1009; effective January 25, 1936, to December 31, 1957; 
See also 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1998).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1998).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the claim, the VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Relevant evidence submitted since January 1944 includes 
copies of service detachment records which indicate that the 
veteran had x-rays taken in service; an October 1991 report 
of examination of the veteran's knees by David G. Paulsrud, 
M.D.; a letter dated in May 1995 from Dr. Paulsrud; the 
report of a VA examination conducted in July 1995; the 
transcript of a personal hearing held before a hearing 
officer at the RO in November 1995; copies of Morning Reports 
from May 1943 to July 1943; and private medical records from 
Sheldon Family Practice Associates dated from September 1964 
to November 1996.

The Board has carefully reviewed the records a set forth 
above and finds, that while the majority of the evidence is 
new, in the sense that it was not previously of record at the 
time of the final January 1944 rating decision, it is not 
material.  Much of the recently submitted evidence indicates 
either that the veteran was hospitalized in service and that 
he had x-rays taken (facts already established in the record) 
or that he currently has bilateral degenerative arthritis of 
the knees.  This evidence does not purport to relate such 
current disorder to the veteran's military service. 

However, in his May 1995 statement, Dr. Paulsrud indicates 
that the veteran was evaluated in his office once in October 
1991.  Dr. Paulsrud noted that the veteran complained of knee 
pain and was found to have moderate degenerative arthritis of 
the knees, and he indicated that the veteran related a 
history of knee injury when he was in the service in World 
War II.  It was Dr. Paulsrud's opinion that the veteran's 
current knee condition could be related to "this service 
injury."  

After a review of the evidence, the Board finds that this 
evidence is sufficient to reopen the claim in this case.  
This record include a possible nexus between the veteran's 
service and his current bilateral knee disorder.  As noted in 
Hodge, "the ability of the Board to render a fair, or 
apparently fair, decision may depend on the veteran's ability 
to ensure the Board has all potentially relevant evidence 
before it," and the Federal Circuit stated further, that 
some new evidence may "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge, 
155 F.3d at 1363.  The Board finds that the evidence 
submitted since the last prior final decision satisfies this 
requirement.  Therefore, the Board finds that while much of 
the evidence presented since 1944 is not both new and 
material, Dr. Paulsrud's May 1995 statement warrants a 
reopening of the veteran's claim in that such evidence was 
previously not submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.

However, as noted above, once the Board has determined that 
new and material evidence has been presented sufficient to 
reopen a claim and before the Board may reach the merits of a 
claim, a determination must be made as to whether the claim 
is well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  In 
this case, and for reasons set forth above, the Board finds 
that the veteran has not presented a claim that is plausible 
or capable of substantiation.

In a July 1994 statement, the veteran essentially contends 
that in January 1943, he tripped over the feet of another 
soldier and that he experienced severe pain in the left knee, 
but kept walking.  He asserts that he then tripped over the 
feet of another soldier with his right foot and immediately 
felt a pain in his right knee and fell to the floor with his 
legs "locked up" under him.  He maintains that he was taken 
to the post hospital where he was told he had damaged the 
ligaments and cartilage in both knees.  He states that he was 
given wet heat for the knees for about two weeks at which 
time, with assistance, he was able to straighten the legs to 
walk.  He reports that he was given crutches and elastic 
bands, and placed in special services as Post Librarian.  He 
reports that he was then transferred to Fitzsimmons General 
Hospital and given hot whirlpool treatments and massages from 
April 1943 to July 1943 whereupon he was moved from the 
"bone ward" to an outpatient barracks.  He asserts that he 
was told that there was nothing further that could be done 
for him and he was asked if he wanted an operation on his 
knees or to be given an Honorable discharge.  He maintains 
that he accepted the discharge and that as the years have 
passed, his knees have gotten progressively worse.   

Based on the foregoing, the Board notes that two of the three 
elements for establishing a well-grounded claim have been 
satisfied.  The veteran's service medical records are of 
record, and the pertinent parts of such records are set forth 
above.  The Board has also reviewed more recent evidence of 
record that indicates that the veteran currently has 
degenerative arthritis of the knees.  Additional post-service 
medical records include the November 1943 VA examination 
report which showed no evidence of pathology of either knee; 
private treatment records that reflect a history of 
complaints of intermittent left leg and hip pain since 
childhood, dated in May 1978; an initial assessment of 
degenerative changes in the right knee and no significant 
changes in the left knee in August 1991; and treatment for 
and a diagnosis of degenerative arthritis of the both knees 
in the mid-1990s.  The post-service records also include 
Dr. Paulsrud's October 1991 report and May 1995 letter.

The medical evidence also consists of a July 1995 report of 
VA examination.  At that time, the examiner noted that he had 
reviewed the claims file including Dr. Paulsrud's May 1995 
statement.  He noted that upon his review of the claims 
folder, the 1943 examination questioned whether there was 
some loose cartilage in the left knee by history, but that 
the examination at that time was normal as was the right x-
ray.  He noted that on examination in June 1943, x-ray and 
examination were also normal.  He noted that on examination 
in May 1943, the veteran was diagnosed as having some 
floating cartilage in the left knee, which was felt to be 
post-traumatic following an accidental fall as early as 1929.  
X-rays in May 1943 revealed a small are of calcific density 
anterior to the joint surface thought possibly to be 
osteochondritis dissecans at that time.  He indicated that 
other x-rays in the military were unremarkable.  Following 
examination, the assessment was history of the development of 
moderately severe degenerative arthritis involving both 
knees.  The examiner indicated that the etiology of these 
knee problems was obscure at best.  He noted that upon review 
of the claims folder, he did not find objective evidence for 
definite knee pathology occurring during the veteran's 
service.  He stated that at least as convincing was the fact 
that he did not find evidence of significant injury involving 
the knees during service, and that there may have been some 
evidence for injury prior to military possibly causing a 
meniscal cartilage injury in the left knee.

Based on a review of the record, the Board finds that the 
record does not contain competent causal nexus medical 
evidence sufficient to establish a well-grounded claim.  In 
this regard, the Board notes Dr. Paulsrud's statement as set 
forth above that there could be a relationship between the 
veteran's current knee disorder and the history of knee 
injury as related by the veteran.  However, the Board finds 
that this statement does not satisfy the causal nexus 
requirement.  In this regard, it is clear that Dr. Paulsrud's 
statement was based on the veteran's report of history of 
injury to the knees.  Dr. Paulsrud does not describe the 
claimed inservice injury to the veteran's knees nor does he 
provide any supporting medical documentation for his opinion.  
In fact, an attached October 1991 examination report only 
notes a reported history that the veteran "injured his knees 
when he was in the service in WW II..."  The physician's 
statement is also framed as only a possible relationship 
between the unspecified inservice injury and the veteran's 
current degenerative arthritis of the knees.  However, the 
Court indicated in Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), that speculative medical statements do not justify a 
belief by a fair and impartial individual that a claim is 
well grounded.  The Court in Tirpak commented that medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the disorder 
claimed or the relationship thereto.  The Board finds that 
the May 1995 statement is phrased with such uncertainty as to 
render it unduly speculative and it is insufficient to make 
the claim plausible and capable of substantiation.  
Therefore,  the claim is not well grounded and must be 
denied.  

The veteran has offered his lay opinion concerning the 
relationship of his bilateral knee disorder to his miliary 
service.  Undoubtedly, the veteran is sincere in his belief 
of the existence of such a relationship; yet, he is not 
qualified as a layperson to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates his current knee disorder to his military service 
does not constitute a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  Accordingly, the Board 
finds that there is insufficient evidence to establish a 
well-grounded claim for service connection for a bilateral 
knee disorder.  Moreover, the Board finds that service 
medical records do not indicate that the veteran's claimed 
disorder was chronic in service, and, to the extent that the 
veteran's assertions in this case constitute evidence of 
continuity of symptomatology since service, the Board notes 
that competent evidence has not been submitted that relates a 
present condition to that symptomatology.  See Savage, supra.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak, supra.  Here, the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claims, this claim must be denied as not well 
grounded.  Because the veteran has failed to meet his initial 
burden of submitting evidence of a well-grounded claim for 
service connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral knee 
disorder is reopened and the appeal is granted to this extent 
only; however, as a well-grounded claim has not been 
submitted, service connection for a bilateral knee disorder 
is denied



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

